Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about July 2, 2001, which, inter alia, granted the motion of defendant Gottesman, individually and doing business as 1120 Avenue of the Americas Associates, for summary judgment to the extent of dismissing the complaint as against him, unanimously affirmed, without costs.
*272Inasmuch as defendant Gottesman was president of plaintiffs employer, he was under a duty to plaintiff, as plaintiffs coemployee, to provide plaintiff with a safe place to work. Plaintiffs exclusive remedy for the alleged breach of Gottesman’s duty to him is, accordingly, to seek workers’ compensation benefits; the instant action must be dismissed pursuant to Workers’ Compensation Law § 29 (6). We note that any duty Gottesman was under to plaintiff by reason of his ownership of the premises upon which plaintiff was allegedly injured is, for present purposes, indistinguishable from such duty as he bore plaintiff as his coemployee (see Concepcion v Diamond, 224 AD2d 189; McFarlane v Chera, 211 AD2d 764; Cipriano v FYM Assoc., 117 AD2d 770). Concur — Williams, P.J., Buckley, Sullivan and Lerner, JJ.